      Case 17-30633-KRH Doc 55-3 Filed 01/04/19 Entered 01/04/19 18:36:03                                                                                       Desc
                     Post Petition Payment History/Ledger Page 1 of 1


    323 Fifth Street, P O Box 35, Eureka, CA 95501




                                  REINSTATEMENT LETTER

    To:              Katie Greene                                                      From:             PAYOFF DEPARTMENT
                                                                                       Pages:
    Fax:                                                                               Date:                 12/20/18
    Re:                           Christopher                                          CC:




                     Good Thru 01/20/2019

           9         PAYMENTS DUE 05/01/18 thru 01/01/19                                  $1,601.74           14,415.66 ***
                     LATE CHARGES                                                                                195.66
                     PRIOR SERVICER CORPORATE ADVANCE                                                             27.00
                     FUNDS OWED BY BORROWER                                            Escrow                    642.01
                     FUNDS OWED TO BORROWER                                            Unapplied              -1,034.00

                     REINSTATEMENT TOTAL                                                                    $14,246.33

                     ***Payments include escrow constant


                     The following figures are subject to final verification by the note holder. The mortgagee reserves the right to withhold
                       the issuance of the satisfaction of mortgage until all funds due are received by our office.


PAY OFF INSTRUCTIONS/INFORMATION:
 ● Pay off figures are subject to change so please call 800-603-0836 to update these figures prior to remitting funds.
 ● Funds received after 12:00 noon will be processed on the next business day and interest will be charged through that date.
 ● All pay off figures are subject to clearance of funds in transit. The pay off is subject to final audit when presented.
 ● Please provide the borrower's forwarding address so any overpayment or refund can be directly mailed to the borrower.
 ● We will prepare the release of our interest in the property after all funds have cleared.

REMITTANCE INFORMATION:

Make checks payable to: Tiki Series III Trust

Mailing Address:                                                                           Express Mail Address:
                     SN Servicing Corporation                                                                             Bank of Texas
                     Tiki Series III Trust                                                                                c/o Remittance Services, Dept 41548
                     PO BOX 660820                                                                                        2250 W State Hwy 114
                     Dallas, TX 75266                                                                                     Grapevine, TX 76051

Wiring Instructions:                                                                                      Investor Name: Tiki Series III Trust
